TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00258-CR


Derek Watson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0996019, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
After being properly admonished, appellant chose to dismiss his appointed counsel
and represent himself on appeal.  As a consequence, the brief filed by counsel on appellant's behalf
was striken and appellant was given until April 15, 2002, to file a pro se brief.  Appellant has filed
a motion for extension of time to file his brief.
The motion is granted in part.  Mr. Derek Watson is ordered to tender his brief for
filing no later than May 31, 2002.  A copy of the brief shall be furnished to the State's counsel.  No
further extension of time will be granted.  
It is ordered March 25, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish